      3:20-cv-01438-JMC         Date Filed 03/11/21      Entry Number 73      Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

United States of America,             )
                                      )               Civil Action No.: 3:20-cv-1438-JMC
                                      )
                    Plaintiff,        )
                                      )
                    v.                )                            ORDER
                                      )
2019 Dodge Challenge Coupe, Asset ID: )
20-ATF-010075,                        )
                                      )
                    Defendant in rem. )
____________________________________)

       This matter is before the Court upon motion of the Government for a final order of

forfeiture as to the 2019 Dodge Challenger Coupe, with VIN: 2C3CDZAG7KH620476

(“Defendant Property”). The court previously accepted and adopted two Report and

Recommendations made by the Magistrate Judge (ECF Nos. 41, 51, 69, 70), which granted three

Motions to Strike Claimants filed by the Government (ECF Nos. 20, 36, 46). The Government

brings the instant Motion based upon the following:

       1.      On April 15, 2020, the Government filed a Verified Complaint for forfeiture in rem

commencing the action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981 and 21 U.S.C.

§ 881. (ECF No. 1.) The Government sought forfeiture of the Defendant Property as proceeds of

controlled substance violations, property involved in money laundering, and/or proceeds of

trafficking in counterfeit goods.

       2.      On May 8, 2020, Samuel L. Funchess (“Claimant Funchess”) filed a claim in the

suit. (ECF No. 8.) Claimant Funchess failed to file an Answer in this case.

       3.      On May 15, 2020, Daquan Funchess-Johnson (“Claimant Funchess-Johnson”) filed

                                                1
       3:20-cv-01438-JMC       Date Filed 03/11/21     Entry Number 73       Page 2 of 4




a Claim and Answer in the suit and then filed a second Claim and Answer on May 22, 2020. (ECF

Nos. 9, 14.)

        4.     The Government advertised the forfeiture on www.forfeiture.gov from April 18,

2020, to May 17, 2020. (ECF No. 10 (Declaration of Publication).) No other parties have filed

claims or answers.

        5.     On June 5, 2020, the Government filed the instant Motion to Strike Claimant

Funchess’ claim. (ECF No. 20.) The Magistrate Judge submitted a Report and Recommendation

(ECF No. 41) to the court on September 22, 2020. The Report recommended that the court grant

the Government’s Motion to Strike (ECF No. 20) because Claimant Funchess had not filed an

Answer despite being warned that failure to file an Answer may result in his claim being struck

(ECF Nos. 27, 41 at 1-2.)

        6.     The Government served Claimant Funchess-Johnson with special interrogatories

on May 29, 2020. (ECF No. 31 at 1-2.) When Claimant Funchess-Johnson did not respond to the

interrogatories, the Government filed a Motion to Strike Funchess-Johnson’s Claim and Answer

on July 21, 2020. (Id.) However, later that day the Government extended Claimant Funchess-

Johnson’s deadline to respond to August 21, 2020, and withdrew its Motion to Strike. (ECF No.

32.)

        7.     On August 26, 2020, the Government filed a second Motion to Strike Funchess-

Johnson’s Claim and Answer for failure to respond to the special interrogatories. (ECF No. 36.)

In response, Claimant Funchess-Johnson filed a Motion for Extension of Time to respond to the

special interrogatories on September 3, 2020. (ECF No. 38.) The court granted Claimant Funchess-

Johnson’s Motion for Extension of Time, providing a new deadline of October 6, 2020. (ECF No.


                                               2
       3:20-cv-01438-JMC         Date Filed 03/11/21       Entry Number 73         Page 3 of 4




40.)

        8.     The Government subsequently filed a third Motion to Strike Funchess-Johnson’s

Claim and Answer, asserting that Claimant Funchess-Johnson had yet to respond to the special

interrogatories. (ECF No. 46).

        9.     The Magistrate Judge submitted a Report and Recommendation (ECF No. 51) to

the court on November 5, 2020. The Report recommended that the court grant the Government’s

Motions to Strike (ECF Nos. 36, 46) because “Funchess-Johnson has not responded to the third

motion to strike, sought another extension of time to respond to the special interrogatories, or filed

a motion for a protective order.” (ECF No. 51 at 2.)

        10.    This Court filed two Orders on February 8, 2021, (ECF Nos. 69, 70) granting the

Government’s Motions to Strike Claimants Funchess and Funchess-Johnson.

        11.    The Claimants have not filed a notice of appeal.

        NOW THEREFORE, upon motion of the United States and for good cause shown,

        It is hereby ORDERED, ADJUDGED and DECREED that

        1.     All right, title and interest in and to the following property is hereby forfeited to the

United States of America; and the said property shall be disposed of by the Bureau of Alcohol,

Tobacco, Firearms and Explosives in accordance with law:

               Vehicle:

               2019 Dodge Challenger Coupe
               VIN: 2C3CDZAG7KH620476
               Asset ID: 20-ATF-010075

        3.     The Bureau of Alcohol, Tobacco, Firearms and Explosives and/or their designees

are hereby requested to seize the above-described property as directed by the United States



                                                  3
      3:20-cv-01438-JMC         Date Filed 03/11/21      Entry Number 73         Page 4 of 4




Attorney=s Office, to be held by the Bureau of Alcohol, Tobacco, Firearms and Explosives in its

secure custody and control pending the disposal of the property.

       4.      The court shall retain jurisdiction to resolve disputes which may arise and to enforce

and amend this Order as necessary, pursuant to FED. R. CRIM. P. 32.2(e).

       5.      The Clerk, U.S. District Court for the District of South Carolina, shall provide one

certified copy of this Order to the United States Attorney=s Office Asset Forfeiture Unit.

       IT IS SO ORDERED.




                                                       United States District Judge
March 11, 2021
Columbia, South Carolina




                                                 4
